F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      December 15, 2006
                                  TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                         Clerk of Court


 JAM ES KUCERA, JR.,

               Petitioner - A ppellant,                   No. 06-3304
          v.                                              (D. Kansas)
 DUKE TERR ELL, W arden, USP-                    (D.C. No. 06-CV-3208-RDR)
 Leavenworth,

               Respondent - Appellee.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Circuit Judge, HA RTZ, and TYM KOVICH, Circuit
Judges.


      James Kucera, an inmate at the United States Penitentiary in Leavenworth,

Kansas, applied for a writ of habeas corpus under 28 U.S.C. § 2241 from the

United States D istrict Court for the D istrict of Kansas. The district court

dismissed his application, and he appeals. W e have jurisdiction under 28 U.S.C.

§ 1291. See M cIntosh v. U. S. Parole Comm'n, 115 F.3d 809, 810 n.1 (10th Cir.


      *
       After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1997) (“[A] certificate of appealability . . . is not required . . . to appeal a final

order in a proceeding under 28 U.S.C. § 2241.”). W e affirm.

       M r. Kucera raises three related issues on appeal: (1) that his Sixth

Amendment right to confront witnesses at his disciplinary hearing was denied; (2)

that the prison administration and the disciplinary hearing officer denied his

constitutional right to procedural due process and violated prison regulations

when they did not permit him to call particular witnesses at his disciplinary

hearing; and (3) that 28 C.F.R. § 541.17, a Bureau of Prisons regulation

governing prison disciplinary hearings, is unconstitutional.

       The first of these issues is easily resolved. The Sixth Amendment right to

confront one’s accusers is available only in criminal trials. “Prison disciplinary

proceedings are not part of a criminal prosecution, and the full panoply of rights

due a defendant in such proceedings does not apply.” Wolff v. M cDonnell, 418

U.S. 539, 556 (1974); Taylor v. Wallace, 931 F.2d 698, 701 (10th Cir. 1991)

(“Wolff does not require the confrontation and cross-examination of witnesses in

prison disciplinary proceedings.”).

       M r. Kucera’s second claim similarly lacks merit. As the district court

found, all witnesses that M r. Kucera formally requested were called at his

disciplinary hearing. Although on appeal he contends that prison officials

physically prevented him from writing the names of his requested witnesses on

the required form, he did not raise this contention in the district court, and he

                                            -2-
cannot present it now for the first time. See Parker v. Scott, 394 F.3d 1302, 1307

(10th Cir. 2005).

      As for his third claim, M r. Kucera’s challenge to 28 C.F.R. § 541.17 in

district court was based exclusively on Crawford v. Washington, 541 U.S. 36

(2004), a Sixth Amendment case. But as we have noted, the Sixth Amendment

does not guarantee prisoners the right to confront their accusers in a disciplinary

hearing. M r. Kucera attempts to mount a somewhat broader attack on the

regulation on appeal, but because he did not raise these arguments before the

district court, he cannot do so now. See Parker, 394 F.3d at 1307.

      W e AFFIRM the district court’s judgment.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-